Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-20 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 6, 2021 is hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.

Specification
The specification is objected to due to minor informalities:
a).	p. 3 line 18-19: “the commonality of the objects of the cluster is based on selecting the by the smallest angle of the intersection between connected branches or objects” is incomplete and is interpreted as “the commonality of the objects of the cluster is based on selecting  the smallest angle of the intersection between connected branches  objects”.
Appropriate correction is required.

Claim Objection
Claim 18 is objected to due to minor informalities:
a).	Claim 18 line 2: “selecting the by the smallest angle of the intersection between connected branches or objects” is incomplete and is interpreted as “selecting  the smallest angle of the intersection between connected branches  objects”.  The examiner applied the art to teach the limitation according to the interpretation of the revised limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 11, 13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (“A Fast Rendering Method Using the Tree Structure of Objects in Virtualized Bronchus Endoscope System,” 1996; IDS) in view of Palagyi et al. (“Quantitative analysis of pulmonary airway tree structures,” 2006; IDS).

Regarding claim 2, Mori teaches a method of image processing (e.g., In this report we present a fast rendering method using tree structure of the object and its application to virtualized endoscope system (VBE). Mori: Abstract L.1-2.  This method consists of two steps: (a) extraction of the tree structure of the bronchus by 3-D image processing techniques and (b) dynamic selection of visible branches at the current viewpoint and the view direction. Mori: Abstract L.6-9) comprising: 
segmenting an image data set (e.g., The VBE presented here generates virtualized endoscopic images as follows [1,3,4,6]. First the bronchus area is extracted from 3-D chest X-ray CT images. Mori: sec. 2 para. 1 L.1-2. Extraction of bronchus region: The bronchus region is extracted from 3-D chest X-ray CT images by employing the method described in Refs [1,3 ,4,10,11]. Mori: sec. 3.2 (1) para. 1 and Figure 1); 
skeletonizing the segmented image data set (e.g., Extraction of the medial axis of the bronchus: The medial axis (center points) of the bronchus is extracted from the bronchus region obtained in (1) by employing the 3-D thinning procedure which preserves topology (Fig.2). We employ the thinning algorithm augmented with Euclidean distance transformation [18,19]. Mori: sec. 3.2 (3) para. 1 and Figure 2);
graphing the skeletonized image data set (e.g., Extraction of the tree structure of the bronchus: We extract the tree structure of the bronchus from the thinned result (the skeleton). First the graph representation is derived from the thinned result (Figs. 2, 3). This graph represents the connective relation between voxels. Each voxel of the thinned line figure is used as the node, The arc of the graph represents the connection between voxels. Mori: sec. 3.2 (4) para. 1 L.1-4 and Figs. 2 and 3); 
assigning a branch identification (ID) for each branch in the graph (e.g., The tree structure of the node is obtained from this result by considering the node located at trachea as the root node. By this process, each node is given its parent node number and child node number. Finally the connection structure of each branch is determined from this node structure. Each branch has the information of the branch number of itself, its path (represented by the voxels on the thinned line figure), the parent branch number, and the child branch number. We can easily know the branch number located at one level ahead or behind of the current branch from this tree structure (Fig.3). Mori: sec. 3.2 (4) para. 1 L.11-18 and Fig. 3); 
associate each voxel of the segmented image data set with a branch ID (see 2_1 below);
generating a three-dimensional (3D) mesh model from the graphed skeletonized image data set (e.g., the surface data of the bronchus is generated by Marching Cubes algorithm [12]. Finally this surface data is rendered from an arbitrary viewpoint and a view direction correspond-ing to user's operation in real time. The triangle surface model is used for rendering. Mori: sec. 2 para. 1 L.2-5.  Two major strategies are possible in reducing the number of triangle surfaces. One is that a group of small triangle surfaces are integrated into one larger triangle surface. This method is called “mesh optimization" [13-17]. Mori: sec. 2 para. 2 L.1-5. Calculation of the surface data which belongs to each branch: The surface data which belongs to each branch is calculated as follows (Fig.4). The minimum distance is calculated between the center of the each triangle patch and the branch path. If the distance is lower than a given threshold value, this patch is assigned to the branch. A set of triangle patches assigned to the same branch is regarded as the surface data corresponding to the branch. Mori: sec. 3.2 (5) para. 1 L.1-5 and Fig. 4); and 
associating each vertex of the 3D mesh model with a branch ID (e.g., The minimum distance is calculated between the center of the each triangle patch and the branch path. If the distance is lower than a given threshold value, this patch is assigned to the branch. A set of triangle patches assigned to the same branch is regarded as the surface data corresponding to the branch. Mori: sec. 3.2 (5) para. 1 L.1-5 and Fig. 4.  It can be seen from Fig. 4 that S1 (and vertices of S1) belong to branch B as dS1 < dt, but S2 (and vertices of S2) is not belong to branch B as dS2 > dt).
While Mori does not explicitly teach, Palagyi teaches:
(2_1). associate each voxel of the segmented CT image data set with a branch ID, (e.g., Tree partitioning: The aim of the partitioning procedure is to partition all voxels of the segmented tree into branches - each voxel is assigned a branch-speciﬁc label. Palagyi: sec. 2.9 para. 1 L.1-2. The automated partitioning consists of two steps (Fig. 10). First, only the voxels in the centerlines are partitioned so that each branch/partition of the centerlines has a unique label. Non-skeletal tree voxels are then partitioned by label propagation - each voxel in the tree gets the label of the closest skeletal point. Palagyi: sec. 2.9 para. 2 and Fig. 10.  During the label propagation step (i.e., when each voxel in the tree gets the label of the closest skeletal point), the new labels are propagated. Determining branch volume and branch surface is based on labels l(v) mod max_label. Calculating the branch radius is based on “cylindrical” branch volume and “cylindrical” branch surface. Those indices are determined by considering labels being less than max_label. Palagyi: sec. 2.10 para. 4 L.1-5.  Mori teaches that each branch has a branch number and this is taken as the branch label);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Palagyi into the teaching of Mori so that partitioning and labeling of the non-skeletal tree voxels get the labels of the closest skeletal point (of the branch (branch number)).

Regarding claim 3, the combined teaching of Mori and Palagyi teaches the method of claim 2, wherein a plurality of vertices with the same branch ID form an object (e.g., A set of triangle patches assigned to the same branch is regarded as the surface data corresponding to the branch. Mori: sec. 3.2 (5) para. 1 L.1-5 and Fig. 4.  It can be seen from Fig. 4 that S1 (and vertices of S1) belong to branch B as dS1 < dt, but S2 (and vertices of S2) is not belong to branch B as dS2 > dt.  The vertices with the same branch form the plurality of surfaces which form the enclosure to the branch as highlighted in bold in Fig. 4 of Mori).

Regarding claim 4, the combined teaching of Mori and Palagyi teaches the method of claim 3, wherein each pixel of the segmented image data set (e.g., the surface data of triangle patch; Mori: sec. 3.1 para.1 L.6) is associated with an object in the 3D mesh model based on their branch ID (e.g., A set of triangle patches assigned to the same branch is regarded as the surface data corresponding to the branch. Mori: sec. 3.2 (5) para. 1 L.1-5 and Fig. 4).

Regarding claim 5, the combined teaching of Mori and Palagyi teaches the method of claim 4, further comprising presenting the 3D mesh model and the image data set on a user interface (e.g., Fig.9 demonstrates the result of the surface data selection when the viewpoint and the view direction were changed inside the bronchus by user's op-eration. It is known from this result that the surface data was appropriately selected corresponding to the current viewpoint and the view direction, and that rendered endo-scopic images are of satisfying quality.  Mori: sec. 4 para. 1 L.7-11 and Fig. 9).

Regarding claim 11, the combined teaching of Mori and Palagyi teaches the method of claim 4, further comprising: 
receiving a selection of a pixel in a displayed image of the image data set (e.g., During the label propagation step (i.e., when each voxel (surface data (= a set of triangular patches, pixels)) in the tree gets the label of the closest skeletal point), the new labels are propagated. Palagyi: sec. 2.10 para. 4 L.1-2); 
determining if a branch ID is associated with the selected pixel (e.g., Determining branch volume and branch surface is based on labels l(v) mod max_label. Calculating the branch radius is based on “cylindrical” branch volume and “cylindrical” branch surface. Those indices are determined by considering labels being less than max_label. (Note that branch radius is derived from the “cylindrical” branch length that is shorter than the calculated branch length.) Palagyi: sec. 2.10 para. 4 L.2-6.  The voxel (pixel) are labeled with the branch number of the branch that is closest to the voxel (pixel)); and 
highlighting all pixels in the displayed image having the same branch ID in a common color when the selected pixel is associated with a branch ID (e.g., The method is illustrated in Fig. 11. Palagyi: sec. 2.10 para.4 L.6 and Fig. 11.  Fig. 10. Partitioning process: the segmented volume and the partitioned skeletal tree (left) and the partitioned volume after label-propagation (right). (Note that we used only nine colors in displaying these trees, therefore, the same color was assigned to multiple branches.).  Palagyi: Fig. 10.  Therefore, Palagyi highlights different branches (with different branch number according to Mori) with different colors, pixels and voxels with the same label (branch number) will be highlighted with the same color as the branch).

Regarding claim 13, the combined teaching of Mori and Palagyi teaches the method of claim 4, further comprising: 
receiving a selection of an object in a displayed 3D mesh model (e.g., During the label propagation step (i.e., when each voxel (surface data (= a set of triangular patches, pixels)) in the tree gets the label of the closest skeletal point), the new labels are propagated. Palagyi: sec. 2.10 para. 4 L.1-2.  It is obvious that there are plurality of voxels (pixels) in an object are received); 
determining the branch ID of the object (e.g., Determining branch volume and branch surface is based on labels l(v) mod max_label. Calculating the branch radius is based on “cylindrical” branch volume and “cylindrical” branch surface. Those indices are determined by considering labels being less than max_label. (Note that branch radius is derived from the “cylindrical” branch length that is shorter than the calculated branch length.) Palagyi: sec. 2.10 para. 4 L.2-6.  The voxel (pixel) are labeled with the branch number of the branch that is closest to the voxel (pixel).  As there are plurality of voxels (pixels), the branch ID (number) is the branch that majority of voxels (pixels) are closest); and 
displaying all pixels in a displayed image of the image data set having the same branch ID as the selected branch in a common color (e.g., The method is illustrated in Fig. 11. Palagyi: sec. 2.10 para.4 L.6 and Fig. 11.  Fig. 10. Partitioning process: the segmented volume and the partitioned skeletal tree (left) and the partitioned volume after label-propagation (right). (Note that we used only nine colors in displaying these trees, therefore, the same color was assigned to multiple branches.).  Palagyi: Fig. 10.  Therefore, Palagyi highlights different branches (with different branch number according to Mori) with different colors, pixels and voxels with the same label (branch number) will be highlighted with the same color as the branch. Fig.9 demonstrates the result of the surface data selection when the viewpoint and the view direction were changed inside the bronchus by user's operation. It is known from this result that the surface data was appropriately selected corresponding to the current viewpoint and the view direction, and that rendered endoscopic images are of satisfying quality.  Mori: sec. 4 para. 1 L.7-11 and Fig. 9).

Regarding claim 15, the combined teaching of Mori and Palagyi teaches the method of claim 3, further comprising defining a cluster ID for each branch (e.g., This graph represents the connective relation between voxels. Each voxel of the thinned line figure is used as the node. The arc of the graph represents the connection between voxels. Second each node is classified into three types, the connecting point (exactly two arcs connected), branching point (more than two arcs meet), and the end point (only one arc is con-nected) (Fig.3). Each node has the information of its position, nodes connected to it, and the path to the connected nodes on the thinned result. Next all the connecting points are deleted from the graph. Small loops at branching points and small length of branches (which are caused by noise in the original image) are also deleted. Only branching points and the end points are left. The tree structure of the node is obtained from this result by considering the node located at trachea as the root node. By this process,-each node is given its parent node number and child node number. Finally the connection structure of each branch is determined from this node structure. Each branch has the information of the branch number of itself, its path (represented by the voxels on the thinned line figure), the parent branch number, and the child branch number. We can easily know the branch number located at one level ahead or behind of the current branch from this tree structure (Fig.3). Mori: sec. 3.2 (4) para.1 L.2-18 and Fig. 3; reproduced below for reference.  

    PNG
    media_image1.png
    640
    1048
    media_image1.png
    Greyscale

The nodes are taken as clusters.  The node number is taken as the cluster number or cluster ID.  The branch number is taken as branch ID.  Further, a branch number (ID) corresponds to a node (cluster) number (ID) which is the end point of the branch of the branch number (ID). Hence, it can be seen from Fig. 3 of Mori, b1 corresponds to node 1, b2 corresponds to node 2, .., b7 corresponds node 7).

Regarding claim 16, the combined teaching of Mori and Palagyi teaches the method of claim 15, further comprising displaying all objects having a common cluster ID in a common color (e.g., Partitioning process: the segmented volume and the partitioned skeletal tree (left) and the partitioned volume after label-propagation (right). (Note that we used only nine colors in displaying these trees, therefore, the same color was assigned to multiple branches.).  Palagyi: Fig. 10.  It can be seen that branches are colored with different colors from the adjacent branches so that voxels (pixels) are colored with the color of the closest branch.  As each cluster (node) corresponds to a specific branch, objects closest to cluster (node) N are colored with the color of branch N (bN); where N is 1-7 in Fig. 3 of Mori.  Also refer to rejection to claim 13 above).

Regarding claim 17, the combined teaching of Mori and Palagyi teaches the method of claim 16, wherein the cluster ID is based on a commonality of the objects of the cluster (e.g., objects include voxels (pixels) and the closest branch (node or cluster) of the objects is closest to the majority of voxels (pixels) (from teaching of Mori)).

Regarding claim 18, the combined teaching of Mori and Palagyi teaches the method of claim 17, wherein the commonality of the objects of the cluster is based on selecting the by the smallest angle of intersection between connected branches [[or]]and objects (e.g., The branch corresponding to the current viewpoint is determined by using the branch structure data recognized in the preprocessing module (Fig.5). The distance between the viewpoint and the each branch is calculated. The branch which is closest to the viewpoint is derived as the branch of the current viewpoint. Furthermore the current observation direction, either of <from central to peripheral> or <from peripheral to center>, is decided by the angle between the direction of the current branch and the current view direction. The branch direction is defined as the direction to the end point from the start point of the branch. Mori: sec. 3.3 (1) para.1 and Fig. 5; reproduced below for reference.

    PNG
    media_image2.png
    527
    315
    media_image2.png
    Greyscale

Therefore, distances between objects and clusters (branches) are considered taking into consideration of the angle between the direction of the branches with the objects.  The shortest distance of the branch (cluster) and the object has the smallest angle).

Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Palagyi as applied to claim(s) 5 (11) and further in view of Kaufman et al. (2003/0016850).

Regarding claim 6, the combined teaching of Mori and Palagyi teaches the method of claim 5, wherein the image data set is presented on the user interface as a slice image of the image data set (see 6_1 below).
While the combined teaching of Mori and Palagyi does not explicitly teach, Kaufman teaches:
(6_1). the image data set is presented on the user interface as a slice image of the image data set (e.g., One exemplary graphical user interface 100 is illustrated in FIG. 9. In a particular embodiment, toolbar 108 is positioned along a top portion of the display and window 102 is positioned in a lower right portion of the screen. The body image slice illustrated is an axial CT image of the patient's lung. At the bottom of the graphical user interface are icons MPR1, MPR2, and MPR3 icons 110, 112, 114 that allow the user to toggle between different image planes (i.e. axial, coronal, and sagittal). 
Kaufman: [0121] L.10-19 and Fig. 9; reproduced below for reference.

    PNG
    media_image3.png
    742
    773
    media_image3.png
    Greyscale

).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kaufman into the combined teaching of Mori and Palagyi so that the user can select the slice to display in the window 102 conveniently with the user interface.

Regarding claim 12, the combined teaching of Mori and Palagyi teaches the method of claim 11, further comprising highlighting in a user interface an object of the 3D mesh model having the same branch ID as the selected pixel in the image data set (e.g., The automated partitioning consists of two steps (Fig. 10). First, only the voxels in the centerlines are partitioned so that each branch/partition of the centerlines has a unique label. Non-skeletal tree voxels are then partitioned by label propagation—each voxel in the tree gets the label of the closest skeletal point. Palagyi: sec. 2.9 para. 2.  Fig. 10. Partitioning process: the segmented volume and the partitioned skeletal tree (left) and the partitioned volume after label-propagation (right). (Note that we used only nine colors in displaying these trees, therefore, the same color was assigned to multiple branches.).  Palagyi: Fig. 10.  Therefore, Palagyi highlights different branches (with different branch number according to Mori) with different colors, pixels and voxels with the same label (branch number) will be highlighted with the same color as the branch.  See 12_1 below).
While the combined teaching of Mori and Palagyi does not explicitly teach, Kaufman teaches:
(12_1). highlighting in a user interface an object of the 3D mesh model (e.g., One exemplary graphical user interface 100 is illustrated in FIG. 9. In a particular embodiment, toolbar 108 is positioned along a top portion of the display and window 102 is positioned in a lower right portion of the screen. The body image slice illustrated is an axial CT image of the patient's lung. At the bottom of the graphical user interface are icons MPR1, MPR2, and MPR3 icons 110, 112, 114 that allow the user to toggle between different image planes (i.e. axial, coronal, and sagittal). Kaufman: [0121] L.10-19 and Fig. 9);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kaufman into the combined teaching of Mori and Palagyi so that the user can change the view of image planes with the user interface.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Palagyi as applied to claim 13 and further in view of Kahn et al. (“Navigational Bronchoscopy for Early Lung Cancer: A Road to Therapy,” 2016; IDS).

Regarding claim 14, the combined teaching of Mori and Palagyi teaches the method of claim 13, further comprising highlighting the object in the 3D mesh model in a contrasting color (see 14_1 below).
While the combined teaching of Mori and Palagyi does not explicitly teach, Khan teaches:
(14_1). highlighting the object in the 3D mesh model in a contrasting color (e.g., BRONCHOSCOPIC TRANSPARENCHYMAL NODULE ACCESS: One of the limitations of ENB is the challenge of accessing the nodules, which are eccentrically positioned and may not have the airway directly leading to them. To overcome this, a novel navigational approach, bronchoscopic transparenchymal nodule access (BTPNA) has been recently developed [59–61]. In this technique, the nodules are accessed through a transparenchymal ‘‘off-road’’ approach that is not dependent on the need to have an airway leading into the lesion. A computer software-generated tunneled path is created from the bronchial segments through the lung parenchyma directly to the peripheral lung lesions (Fig. 5). Khan: p.591 c.1 para.2 L.1-15 and Fig. 5.  It can be seen from the view A (on the left), the vertical colored lines distinguished from the background is the virtual bronchoscopy and from view B (on the right) the green colored area indicates target lesions.  The use of distinguishable colors improves the visualization of the target object/lesion with different colors (highlights) from the background.  Therefore, similar use of distinguishable colors from background of Fig. 9 of Mori to show any lesion identified in the section of selected surface).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Khan into the combined teaching of Mori and Palagyi so as to facilitate the viewer to identify the target object/lesion efficiently.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Palagyi and Kaufman as applied to claim 6 and further in view of Kahn et al. (“Navigational Bronchoscopy for Early Lung Cancer: A Road to Therapy,” 2016; IDS).

Regarding claim 7, the combined teaching of Mori, Palagyi and Kaufman teaches the method of claim 6, wherein any portion of the slice image (e.g., Fig.9 demonstrates the result of the surface data selection when the viewpoint and the view direction were changed inside the bronchus by user's operation. It is known from this result that the surface data was appropriately selected corresponding to the current viewpoint and the view direction, and that rendered endoscopic images are of satisfying quality.  Mori: sec. 4 para. 1 L.7-11 and Fig. 9) that corresponds to a portion of an object of the 3D mesh model is colored the same as the corresponding object (see 7_1 below).
While the combined teaching of Mori, Palagyi and Kaufman does not explicitly teach, Khan teaches:
(7_1). any portion of the slice image that corresponds to a portion of an object of the 3D mesh model is colored the same as the corresponding object (e.g., BRONCHOSCOPIC TRANSPARENCHYMAL NODULE ACCESS: One of the limitations of ENB is the challenge of accessing the nodules, which are eccentrically positioned and may not have the airway directly leading to them. To overcome this, a novel navigational approach, bronchoscopic transparenchymal nodule access (BTPNA) has been recently developed [59–61]. In this technique, the nodules are accessed through a transparenchymal ‘‘off-road’’ approach that is not dependent on the need to have an airway leading into the lesion. A computer software-generated tunneled path is created from the bronchial segments through the lung parenchyma directly to the peripheral lung lesions (Fig. 5). Khan: p.591 c.1 para.2 L.1-15 and Fig. 5. It can be seen from the view A (on the left), the vertical colored lines distinguished from the background is the virtual bronchoscopy and from view B (on the right) the green colored area indicates target lesions.  The use of distinguishable colors against the background improves the visualization of the target object/lesion from the background color.  Therefore, similar use of distinguishable colors from background of Fig. 9 of Mori to show any lesion identified in the section of selected surface).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Khan into the combined teaching of Mori, Palagyi and Kaufman so as to facilitate the viewer to identify the target object/lesion efficiently.

Regarding claim 8, the combined teaching of Mori, Palagyi, Kaufman and Khan teaches the method of claim 7, wherein the color of an object in the 3D mesh model may be changed upon receipt of an appropriate command (e.g., When the airway tree in Fig. 11; reproduced below for reference;

    PNG
    media_image4.png
    613
    553
    media_image4.png
    Greyscale

of Palagyi is displayed with the graphical user interface 100 of Kaufman, the user interface icons MPR1, MPR2 and MPR3, 110, 112, 114 allows the user to toggle between different image planes (i.e., axial, coronal, and sagittal).  Color of image in the different plane changes as the user selects the icons MPR1, MPR2 and MPR3. Kaufman: [0121] L.10-19 and Fig. 9).

Regarding claim 9, the combined teaching of Mori, Palagyi, Kaufman and Khan teaches the method of claim 8, wherein change of color of the object results in a change in color of a corresponding portion of the image (e.g., The color for different branch of the human airway tree are different.  Palagyi: Fig. 11).

Regarding claim 10, the combined teaching of Mori, Palagyi, Kaufman and Khan teaches the method of claim 9, wherein the slice images of the image data set are scrollable (e.g., The panel displayed on the graphical user interface will typically be only for the slice that is shown in the display 34. In order to view the data for all of the slices, the operator can scroll through all of the slices. Kaufman: [0071] L.8-11).

Claim(s) 1, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (“A Fast Rendering Method Using the Tree Structure of Objects in Virtualized Bronchus Endoscope System,” 1996; IDS) in view of Palagyi et al. (“Quantitative analysis of pulmonary airway tree structures,” 2006; IDS) and further in view of Khan et al. (“Navigational Bronchoscopy for Early Lung Cancer: A Road to Therapy,” 2016; IDS).

Regarding claim 1, Mori teaches a method of image processing (e.g., In this report we present a fast rendering method using tree structure of the object and its application to virtualized endoscope system (VBE). Mori: Abstract L.1-2.  This method consists of two steps: (a) extraction of the tree structure of the bronchus by 3-D image processing techniques and (b) dynamic selection of visible branches at the current viewpoint and the view direction. Mori: Abstract L.6-9) comprising: 
acquiring a computed tomography (CT) image data set of the lungs (e.g., We implemented this method into VBE and evaluated the rendering speed by using real chest X-ray CT images. Mori: Abstract L.9-10. It is obvious that the chest X-ray CT images are acquired for evaluation with the implemented method); 
segmenting the CT image data set to identify airways or blood vessels in the CT image data set (e.g., The VBE presented here generates virtualized endoscopic images as follows [1,3,4,6]. First the bronchus area is extracted from 3-D chest X-ray CT images. Mori: sec. 2 para. 1 L.1-2. Extraction of bronchus region: The bronchus region is extracted from 3-D chest X-ray CT images by employing the method described in Refs [1,3 ,4,10,11]. Mori: sec. 3.2 (1) para. 1 and Figure 1; reproduced below for reference.

    PNG
    media_image5.png
    593
    399
    media_image5.png
    Greyscale

); 
skeletonizing the segmented CT image data by identifying the center points of the airways or blood vessels and forming a skeleton (e.g., Thinning is a frequently used method for producing an approximation to the skeleton in a topology-preserving way [28]. Border points of a binary object that satisfy certain topological and geometric constraints are deleted in the iteration steps. In case of tubular 3D objects, thinning has a major advantage over other skeletonization methods. Curve-thinning (i.e., iterative object reduction preserving line-end points) can directly produce one voxel wide centerlines [29]. Palagyi: sec.2.4 para. 2.  Extraction of the medial axis of the bronchus: The medial axis (center points) of the bronchus is extracted from the bronchus region obtained in (1) by employing the 3-D thinning procedure which preserves topology (Fig.2). We employ the thinning algorithm augmented with Euclidean distance transformation [18,19]. Mori: sec. 3.2 (3) para. 1 and Figure 2; reproduced below for reference.

    PNG
    media_image6.png
    353
    868
    media_image6.png
    Greyscale

); 
graphing the skeleton to identify branches of the skeleton (e.g., Extraction of the tree structure of the bronchus: We extract the tree structure of the bronchus from the thinned result (the skeleton). First the graph representation is derived from the thinned result (Figs. 2, 3). This graph represents the connective relation between voxels. Each voxel of the thinned line figure is used as the node, The arc of the graph represents the connection between voxels. Mori: sec. 3.2 (4) para. 1 L.1-4 and Figs. 2 (see above) and 3; reproduced below for reference.

    PNG
    media_image7.png
    535
    870
    media_image7.png
    Greyscale

); 
assigning a branch identification (ID) to each branch of the skeleton (e.g., The tree structure of the node is obtained from this result by considering the node located at trachea as the root node. By this process,-each node is given its parent node number and child node number. Finally the connection structure of each branch is determined from this node structure. Each branch has the information of the branch number of itself, its path (represented by the voxels on the thinned line figure), the parent branch number, and the child branch number. We can easily know the branch number located at one level ahead or behind of the current branch from this tree structure (Fig.3). Mori: sec. 3.2 (4) para. 1 L.11-18 and Fig. 3 – items highlighted.  The branch numbers are taken as branch IDs); 
associate each voxel of the segmented CT image data set with a branch ID, wherein the branch ID of the voxel is the same as the branch ID of the closest center point (see 1_1 below); 
generating a three-dimensional (3D) mesh model from the graph of the skeleton (e.g., the surface data of the bronchus is generated by Marching Cubes algorithm [12]. Finally this surface data is rendered from an arbitrary viewpoint and a view direction correspond-ing to user's operation in real time. The triangle surface model is used for rendering. Mori: sec. 2 para. 1 L.2-5.  Two major strategies are possible in reducing the number of triangle surfaces. One is that a group of small triangle surfaces are integrated into one larger triangle surface. This method is called “mesh optimization" [13-17]. Mori: sec. 2 para. 2 L.1-5. Calculation of the surface data which belongs to each branch: The surface data which belongs to each branch is calculated as follows (Fig.4). The minimum distance is calculated between the center of the each triangle patch and the branch path. If the distance is lower than a given threshold value, this patch is assigned to the branch. A set of triangle patches assigned to the same branch is regarded as the surface data corresponding to the branch. Mori: sec. 3.2 (5) para. 1 L.1-5 and Fig. 4; reproduced below for reference.

    PNG
    media_image8.png
    415
    788
    media_image8.png
    Greyscale

); 
associating each vertex of the 3D mesh model with a branch ID (e.g., The minimum distance is calculated between the center of the each triangle patch and the branch path. If the distance is lower than a given threshold value, this patch is assigned to the branch. A set of triangle patches assigned to the same branch is regarded as the surface data corresponding to the branch. Mori: sec. 3.2 (5) para. 1 L.1-5 and Fig. 4.  It can be seen from Fig. 4 that S1 (and vertices of S1) belong to branch B as dS1 < dt, but S2 (and vertices of S2) is not belong to branch B as dS2 > dt); and 
displaying in a user interface the 3D mesh model and a slice image from the image data set (e.g., Fig.9 demonstrates the result of the surface data selection when the viewpoint and the view direction were changed inside the bronchus by user's operation. It is known from this result that the surface data was appropriately selected corresponding to the current viewpoint and the view direction, and that rendered endoscopic images are of satisfying quality.  Mori: sec. 4 para. 1 L.7-11 and Fig. 9; reproduced below for reference.

    PNG
    media_image9.png
    783
    496
    media_image9.png
    Greyscale

Each triangle surface is a mesh), wherein portions of the 3D mesh model that appear in slice image are highlighted (see 1_2 below).
While Mori does not explicitly teach, Palagyi teaches:
(1_1). associate each voxel of the segmented CT image data set with a branch ID, wherein the branch ID of the voxel is the same as the branch ID of the closest center point (e.g., Tree partitioning: The aim of the partitioning procedure is to partition all voxels of the segmented tree into branches - each voxel is assigned a branch-speciﬁc label. Palagyi: sec. 2.9 para. 1 L.1-2. The automated partitioning consists of two steps (Fig. 10). First, only the voxels in the centerlines are partitioned so that each branch/partition of the centerlines has a unique label. Non-skeletal tree voxels are then partitioned by label propagation - each voxel in the tree gets the label of the closest skeletal point. Palagyi: sec. 2.9 para. 2 and Fig. 10; reproduced below for reference.

    PNG
    media_image10.png
    457
    936
    media_image10.png
    Greyscale

During the label propagation step (i.e., when each voxel in the tree gets the label of the closest skeletal point), the new labels are propagated. Determining branch volume and branch surface is based on labels l(v) mod max_label. Calculating the branch radius is based on “cylindrical” branch volume and “cylindrical” branch surface. Those indices are determined by considering labels being less than max_label. Palagyi: sec. 2.10 para. 4 L.1-5. Mori teaches that each branch has a branch number and this is taken as the branch label);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Palagyi into the teaching of Mori so that partitioning and labeling of the non-skeletal tree voxels get the labels of the closest skeletal point (of the branch (branch number)).
While the combined teaching of Mori and Palagyi does not explicitly teach, Khan teaches:
(1_2). portions of the 3D mesh model that appear in slice image are highlighted (e.g., BRONCHOSCOPIC TRANSPARENCHYMAL NODULE ACCESS: One of the limitations of ENB is the challenge of accessing the nodules, which are eccentrically positioned and may not have the airway directly leading to them. To overcome this, a novel navigational approach, bronchoscopic transparenchymal nodule access (BTPNA) has been recently developed [59–61]. In this technique, the nodules are accessed through a transparenchymal ‘‘off-road’’ approach that is not dependent on the need to have an airway leading into the lesion. A computer software-generated tunneled path is created from the bronchial segments through the lung parenchyma directly to the peripheral lung lesions (Fig. 5). Khan: p.591 c.1 para.2 L.1-15 and Fig. 5; reproduced below for reference.

    PNG
    media_image11.png
    725
    931
    media_image11.png
    Greyscale

It can be seen from the view A (on the left), the vertical colored lines distinguished from the background is the virtual bronchoscopy and from view B (on the right) the green colored area indicates target lesions.  The use of distinguishable colors against the background improves the visualization of the target object/lesion from the background color.  Therefore, similar use of distinguishable colors from background of Fig. 9 of Mori to show any lesion identified in the section of selected surface).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Khan into the combined teaching of Mori and Palagyi so as to facilitate the viewer to identify the target object/lesion efficiently.

Regarding claim 19, the claims is a system claim of method claim 1.  The claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.
Mori further teaches that “The computer used here is Silicon Graphics Inc. lndigo2 HighIMPACT (R4400 250MHz, MainMemory 256MB).” (Mori: sec. 4 para.2 L.16-17).
Palagyi further teaches that “The proposed thinning algorithm is fairly fast; our implementation takes only 7 s for a 512 × 512 × 512 image containing 250,000 object voxels (running Linux on a 1.7 MHz AMD Athlon PC) including reading the input volume and the 8 MB look-up-table, and writing the output image.” (Palagyi: sec. 5 para.6 L.8-11).  Therefore, teaching of Mori and Palagyi teaches: read image data from look-up table which is stored in memory.

Regarding claim 20, the claim is a system claim of combination of method claims 11 and 13.  The claim is similar in scope to the combination of claims 11 and 13 and it is rejected under similar rationale as the combination of claims 11 and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850.  The examiner can normally be reached on 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SING-WAI WU/Primary Examiner, Art Unit 2611